DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed May 3, 2022, with respect to claims 2, 4-6, 8-13, and 15-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 2, 4-6, 8-13, and 15-22 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 13, and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,728,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant examined claimed invention and the conflicting patented claimed invention are that the conflicting patented claimed invention is narrower in scope and falls within the scope of the examined claimed invention, having removed the allowable limitation of defining a range based upon the shape of the current region. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(11)(B)(1). Further, the added the limitation of the reference samples being non-adjacent to the current region falls within the scope of the claimed invention of U.S. Patent no. 10,728,556, which correspondingly states “one or more additional reference sample positions outside the horizontal and vertical image position range of the current region”.
Outstanding application 16/924,900 Claim 1
U.S. Patent No. 10,728,556 Claim 13
An image decoding apparatus comprising:
An image decoding apparatus comprising:
circuitry configured to select, from a set of candidate prediction operations each defining at least a prediction direction selected from a set of available prediction directions, a prediction operation for prediction of samples of a current region of a current image, the current region including an array of two or more rows of samples and two or more columns of samples; and
a selector configured to select, from a set of candidate prediction operations each defining at least a prediction direction selected from a set of available prediction directions, a prediction operation for prediction of samples of a current region of a current image, the current region comprising an array of two or more rows and two or more columns of samples; and
derive predicted samples of the current region with respect to one or more of a group of reference samples of the current image in dependence upon a prediction direction, defined by the selected prediction operation, between a current sample to be predicted and the reference samples;
an intra-image predictor configured to derive predicted samples of the current region with respect to one or more of a group of reference samples of the same image in dependence upon a prediction direction, defined by the selected prediction operation, between a current sample to be predicted and the reference samples;
wherein for at least some of the candidate prediction operations: the group of reference samples includes two or more parallel linear arrays of reference samples disposed at different respective separations from the current region, circuitry being configured to derive the predicted samples based on upon reference samples from the two or more linear arrays pointed to by the prediction direction;
wherein for at least some of the candidate prediction operations: the group of reference samples comprises two or more parallel linear arrays of reference samples disposed at different respective separations from the current region, the intra-image predictor being configured to derive the predicted samples in dependence upon reference samples of the two or more linear arrays pointed to by the prediction direction;
each of the linear arrays includes reference samples at image positions, relative to the current region, within a horizontal and vertical image position range of the current region; and
each of the linear arrays comprises reference samples at image positions, relative to the current region, within a horizontal and vertical image position range of the current region dependent upon a shape of the current region;
the circuitry is further configured to generate zero or more substitute reference samples for at least one of the linear arrays at one or more reference sample positions outside the horizontal and vertical image position range of the current region by identifying a next adjacent reference sample in a linear array when a reference sample position pointed to by the prediction direction is not available, the zero or more substitute reference samples being copies of the next adjacent reference sample, and use the substitute reference sample to derive a predicted sample for use in decoding an image, wherein the linear array of reference samples and the current region are not adjacent.
and the apparatus comprises a sample generator configured to generate zero or more additional reference samples for at least one of the linear arrays at one or more additional reference sample positions outside the horizontal and vertical image position range of the current region, so that, taking into account the additional reference samples, the prediction direction points to a reference position within each of the linear arrays.


Claims 13, 20, and 21 of the instant application recite the same limitations as found in Claim 2 in the form of a method and non-transitory computer readable storage medium.

Allowable Subject Matter
Claims 4-6, 8-12, 15-19, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The independent claims have been amended to specify the linear array of reference samples are not adjacent to the current region. The prior art teaches utilizing reference sample arrays in the manner claimed which are specifically adjacent to the current region. See for example Segall et al. (2012/0236936, paragraph 0039). This includes instances where the region is a macroblock determined to be at the edge or boundary of a display region, predicted reference samples are still generated using linear interpolation adjacent to the current region, see for example Kizhepat et al. (8,270,487, col. 9 lines 13-43).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421